     Case 3:20-cv-00332-E-BT Document 12 Filed 05/06/20          Page 1 of 2 PageID 47



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION
MELVIN MANUEL NUNEZ,                           §
           Petitioner,                         §
                                               §
v.                                             §    No. 3:20-cv-00332-E (BT)
                                               §
                                               §
LORIE DAVIS-DIRECTOR TDCJ-CID,                 §
             Respondent.                       §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE, AND
           DENYING A CERTIFICATE OF APPEALABILITY

         The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. No objections were filed. The District Court reviewed the

 proposed findings, conclusions and recommendation for plain error. Finding none, the

 Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

 Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate

 Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and

 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts

 and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

 Recommendation filed in this case in support of its finding that the petitioner has failed

 to show (1) that reasonable jurists would find this Court’s “assessment of the

 constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it

 debatable whether the petition states a valid claim of the denial of a constitutional right”


                                              1
    Case 3:20-cv-00332-E-BT Document 12 Filed 05/06/20             Page 2 of 2 PageID 48



and “debatable whether [this Court] was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). 1

       If the petitioner files a notice of appeal, the court notes that

( X ) the petitioner will proceed in forma pauperis on appeal.

( )    the petitioner will need to pay the $505.00 appellate filing fee or submit a motion
       to proceed in forma pauperis.

        SO ORDERED this 6th day of May, 2020.




                                     _________________________________
                                     ADA BROWN
                                     UNITED STATES DISTRICT JUDGE




1    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:
        (a) Certificate of Appealability. The district court must issue or deny a
        certificate of appealability when it enters a final order adverse to the
        applicant. Before entering the final order, the court may direct the parties
        to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that
        satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
        certificate, the parties may not appeal the denial but may seek a certificate
        from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the
        time to appeal an order entered under these rules. A timely notice of appeal
        must be filed even if the district court issues a certificate of appealability.


                                               2
